FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/04/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
	However, the Foreign Patent Documents with Document Number(s): AO, AP and AQ are not considered, as these documents are not in English.

Status of the Claims
	This action is in response to papers filed 03/14/2022 in which claims 1-16 were canceled; claims 31-32 were withdrawn; and claim 17 was amended. All the amendments have been thoroughly reviewed and entered. 
	Claims 17-30 are under examination.

Withdrawn Rejection
	The rejection of claims 17-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claim 17.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22 and 24-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (5 May 2016; US 2016/0120225 A1) in view of Prest et al (24 May 1988; US 4,746,528).
Regarding claim 17, Mishra teaches a gel composition comprising nicotine, glycerol (glycerin), one or more biopolymer selected from agar, kappa carrageen, gelatin, sodium alginate, gellan gum, pectin, and combination thereof (Abstract; [0007], [0009]-[0011], [0013], [0016], [0021], [0080]-[0081], [0083]-[0084], [0088], [0126]; claims 1-5, and 11-12). Mishra teaches the biopolymer includes agar ([0021], [0083], [0088] and [0126]), thereby meeting the claimed “hydrogen-bond crosslinking gelling agent.” Mishra teaches the glycerin is present in the gel composition at an amount from about 50% by weight to about 80% by weight ([0009]-[0010] and [0080]). Mishra teaches the biopolymer is present in the composition at an amount of about 0.01% by weight to about 2.0% by weight, particularly, 0.2%, 0.5%, 1.0% or 1.5% by weight ([0007], [0021] and [0083]).
However Mishra does not teach the viscosifying agent and ionic crosslinking gelling of claim 17.
Regarding the viscosifying agent and ionic crosslinking agent of claim 17, Prest teaches a gellable composition comprising a mixture containing low acyl gellan gum (an ionic crosslinking gelling agent) and xanthan gum (a viscosifying agent), wherein a mixture of low acyl gellan gum and xanthan gum form a gel with strong elasticity and reduced syneresis (Abstract; column 1, lines 26-end; column 2, lines 16-47; columns 3-4, Table 1). Prest teaches that the total amount of gums in the gel is from 0.1-5% by weight, or particularly a gel contains 0.3% low acyl gellan gum and 0.45% xanthan gum (columns 3-4, Table 1).
It would have been obvious to one of ordinary skill in the art to include low acyl gellan gum and xanthan gum in the gel composition containing nicotine and agar of Mishra, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Prest provide the guidance to do so by teaching that a mixture of low acyl gellan gum and xanthan gum can be include in a gel composition, and such addition of low acyl gellan gum and xanthan gum provides a resultant gel composition with enhanced elasticity and reduced syneresis, One of ordinary skill in the art would have reasonable expectation of including low acyl gellan gum and xanthan gum in the gel composition containing nicotine and agar because Mishra indicated that agar can be used in combination with other biopolymers including gellan gum and carbohydrate, and low acyl gellan gum and xanthan gum are within the scope of suitable biopolymers. Thus, an ordinary artisan looking to produce a gel composition with enhanced elasticity and reduced syneresis would looked to including low acyl gellan gum and xanthan gum in the gel composition containing nicotine and agar of Mishra, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one ordinary skill in the art to optimize the concentration of low acyl gellan gum and xanthan gum in the gel composition of Mishra, and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because as discussed above, Prest provided the guidance to do so by teaching that the total amount of gums in the gel is from 0.1-5% by weight, or particularly a gel contains 0.3% low acyl gellan gum and 0.45% xanthan gum, which overlaps or fall within the claimed ranges of “at least about 0.2% wt.” for viscosifying agent and ionic crosslinking gelling agent. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimum amounts of viscosifying agent and ionic crosslinking gelling agent to achieve the desired gel composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of viscosifying agent and ionic crosslinking gelling agent in a gel composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 18, as discussed above, Mishra teaches the gel composition contains nicotine.
Regarding claim 19, Mishra teaches the gel composition contains from about 50% by weight to about 80% by weight of glycerin ([0009]-[0010] and [0080]).Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of glycerol (glycerin) in a gel composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 20, Mishra teaches the biopolymer such as agar is present in the composition at an amount of about 0.01% by weight to about 2.0% by weight, particularly, 0.2%, 0.5%, 1.0% or 1.5% by weight (Mishra: [0007], [0021] and [0083]). Prest provided the guidance for including low acyl gellan gum and xanthan gum as a total amount of gums in the gel is from 0.1-5% by weight, or particularly a gel contains 0.3% low acyl gellan gum and 0.45% xanthan gum (Prest: column 2, lines 42-44; columns 3-4, Table 1). The amounts of agar as taught by Mishra and the amounts of low acyl gellan gum and xanthan gum overlaps or fall within the claimed range of “total amount from about 1% wt. to about 8% wt.” Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the total amount of viscosifying agent, hydrogen-bonding crosslinking gelling agent and ionic crosslinking gelling agent in the gel composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 21, Mishra teaches the biopolymer including agar is present in the composition at an amount of about 0.01% by weight to about 2.0% by weight, particularly, 0.2%, 0.5%, 1.0% or 1.5% by weight (Mishra: [0007], [0021] and [0083]). Prest provided the guidance for including low acyl gellan gum and xanthan gum as a total amount of gums in the gel is from 0.1-5% by weight (Prest: column 2, lines 42-44). The amounts as taught by Mishra and Prest overlap or fall within the claimed range of “about 0.5% wt. to about 2% wt.” Absent some demonstration of unexpected results from the claimed parameters, the optimization of amount of each of viscosifying agent, hydrogen-bonding crosslinking gelling agent and ionic crosslinking gelling agent in the gel composition would have been obvious at the time of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
Regarding claim 22, Mishra teaches the gel composition further contains water in an amount from about 5% by weight to about 40% by weight ([0081]), which overlaps the claimed range of “about 1% wt. to about 30% wt.” Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of water in the gel composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claims 24-25, as discussed above, Prest provided the guidance for including xanthan gum in the gel composition of Mishra.
Regarding claims 26-27, as discussed above, Mishra teaches the gel composition contains agar.
Regarding claims 28-29, as discussed above, Prest provided the guidance for including low acyl gellan gum in the gel composition of Mishra
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 23 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (5 May 2016; US 2016/0120225 A1) in view of Prest et al (24 May 1988; US 4,746,528), as applied to claim 17 above, and further in view of Sworn et al (5 August 2003; US 6,602,996 B1).
The gel composition of claim 17 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 23 and 30, Mishra teaches a gel composition comprising nicotine, glycerol (glycerin), one or more biopolymer selected from agar, kappa carrageen, gelatin, sodium alginate, gellan gum, pectin, and combination thereof (Mishra: Abstract; [0007], [0009]-[0011], [0013], [0016], [0021], [0080]-[0081], [0083]-[0084], [0088], [0126]; claims 1-5, and 11-12). Mishra teaches the biopolymer includes agar (Mishra: [0021], [0083], [0088] and [0126]), thereby meeting the claimed “hydrogen-bond crosslinking gelling agent.” Mishra teaches the glycerin is present in the gel composition at an amount from about 50% by weight to about 80% by weight (Mishra: [0009]-[0010] and [0080]). Mishra teaches the biopolymer is present in the composition at an amount of about 0.01% by weight to about 2.0% by weight, particularly, 0.2%, 0.5%, 1.0% or 1.5% by weight (Mishra: [0007], [0021] and [0083]). Mishra teaches the nicotine is present in the gel composition at an amount from about 1% by weigh to about 10% by weight (Mishra: [0013], [0084]). Mishra teaches the gel composition further contains water in an amount from about 5% by weight to about 40% by weight (Mishra: [0081]). Prest provided the guidance for including low acyl gellan gum and xanthan gum as a total amount of gums in the gel is from 0.1-5% by weight (column 2, lines 16-44). The amounts as taught by Mishra and Prest overlap or fall within the claimed ranges for nicotine, glycerol, water, hydrogen-bond crosslinking gelling agent (agar), viscosifying agent (xanthan gum) and ionic crosslinking gelling agent (low acyl gellan), respectively of claims 23 and 30. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of nicotine, glycerol, water, hydrogen-bond crosslinking gelling agent (agar), viscosifying agent (xanthan gum) and ionic crosslinking gelling agent (low acyl gellan) in a gel composition would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
However, Mishra and Prest do not teach the divalent cations such as calcium ions, respectively of claims 23 and 30.
Regarding the divalent cations such as calcium ions, respectively of claims 23 and 30, Sworn teaches a gel composition comprising low acyl gellan gum, whereby low acyl gellan gums form gels when cooled in the presence of a gel-forming divalent cation such as calcium ions, and the gel formed is firm (column 1, lines 65-66 to column 2, lines 1-8).
It would have been obvious to one of ordinary skill in the art to include calcium ions in the gel composition of Mishra and Prest, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Sworn provided the guidance to do so by teaching that in order for low acyl gellan gum to form a gel, calcium ions would need to be added to the gel composition so as to form a gel that is firm. Thus, an ordinary artisan looking to form a firm gel would looked to including calcium ions in the gel composition containing low acyl gellan gum of Mishra and Prest, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 03/14/2022  have been fully considered but they are not persuasive. 
Applicant argues that Prest teaches that xanthan gum will not form a gel on its own but in combination with certain galactomannan gums such as carob, tara and cassia gums, which will also not form gels on their own, produces useful gels. Applicant alleged that agar is not a galactomannan and/or glucomannan gum that will form a gel in combination with xanthan gum. Thus, Applicant alleged that an ordinary artisan would not have been motivated based on the teachings of Prest to include low acyl gellan and xanthan gum in the ethanol-free gel composition comprising agar and nicotine of Mishra, as no guidance from Prest that the addition of low acyl gellan gum and xanthan gum to an ethanol-free gel composition comprising agar and nicotine provides a resultant gel composition with enhanced elasticity and reduced syneresis. (Remarks, page 8).

In response, the Examiner disagrees. The obviousness analysis in the standing 103 rejection is based on the obviousness of including low acyl gellan gum and xanthan gum based on the guidance from Prest. Mishra is already in a gel form with agar as one of the biopolymer (Mishra: [0007], [0021], [0023], [0057] and [0083]). Prest establishes that the combination of low acyl gellan gum and xanthan gum will reduce syneresis in gel and also enhances elasticity in gel (Prest: column 1, lines 63-end; columns 3-4, Table 1 – see combination of L.A. Gellan and Xanthan). Thus, the Examiner maintains the position that an ordinary artisan seeking produce a gel composition containing agar and nicotine with enhanced elasticity and reduced syneresis would looked to including low acyl gellan gum and xanthan gum in the gel composition of Mishra, as Prest provided the direct teaching for including low acyl gellan gum and xanthan gum in a gel composition so as to reduce syneresis and enhance elasticity of the gel. As such, contrary to Applicant’s allegation, Prest does in fact provides the guidance for adding low acyl gellan gum and xanthan gum in a gel composition so as to provide a resultant gel with enhanced elasticity and reduced syneresis. 

Applicant goes on further argues that Misha was drawn to gel formulations that includes at least one biopolymer in an amount sufficient to form a gel, and per specification at page 7, lines 15-17, viscosity agent is a compound increases the viscosity without leading to the formation of a gel. Thus, Applicant alleged that an ordinary artisan would not have had a reasonable expectation of including xanthan gum in the ethanol-free gel of Mishra because Mishra indicates that agar can be used in combination with other biopolymers capable of forming gels, but xanthan gum is a viscosity agent that increases the viscosity without leading to the formation of a gel and is not within the scope of the suitable biopolymers as taught in Mishra. (Remarks, page 8, last paragraph to page 9).

In response, the Examiner disagrees. As discussed above, the obviousness analysis in the standing 103 rejection is based on the obviousness of including low acyl gellan gum and xanthan gum based on the guidance from Prest. Mishra is already in a gel form with agar as one of the suitable biopolymer (Mishra: [0007], [0021], [0023], [0057] and [0083]). Prest establishes that the combination of low acyl gellan gum and xanthan gum will reduce syneresis in gel and also enhances elasticity in gel (Prest: column 1, lines 63-end; columns 3-4, Table 1 – see combination of L.A. Gellan and Xanthan), thereby providing the motivation and reasonable expectation success for including low acyl gellan gum and xanthan gum in a gel composition. Thus, the Examiner maintains the position that an ordinary artisan seeking produce a gel composition containing agar and nicotine with enhanced elasticity and reduced syneresis would looked to including low acyl gellan gum and xanthan gum in the gel composition of Mishra, as Prest provided the direct teaching for including low acyl gellan gum and xanthan gum in a gel composition so as to reduce syneresis and enhance elasticity of the gel. 
As a result, for at least the reason discussed above, claims 17-30 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-34 of copending Application No. 17040232 (reference application) in view Mishra et al (5 May 2016; US 2016/0120225 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘232 significantly overlap with the subject matter of instant claims, i.e., a composition comprising nicotine, glycerol, gelling agents containing agar, xanthan gum and low acyl gellan, calcium ions and optionally water, wherein the amounts of nicotine, glycerol, gelling agents containing agar, xanthan gum and low acyl gellan, calcium ions and optionally water in the claims of the instant application are substantially the same or overlaps the amounts in the claims of the copending application ‘232.
With respect to the properties as recited in claims 25-30 of copending application ‘232, the composition of the claims on the instant application being substantially similar in structure of the composition of the claim of copending application ‘232 and thus, said properties as recited in claims 25-30 of copending application ‘232 would have been implicit in the substantially similar composition of the instant application.
With respect to the levulinic acid in claims 31-32 of copending application ‘232, Mishra provided the guidance for including levulinic acid in the gel composition of the instant application when nicotine is part of the composition (Mishra: [0085]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17040232 in view of Mishra.
This is a provisional nonstatutory double patenting rejection.

Claims 17-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 17040284 (reference application) in view Mishra et al (5 May 2016; US 2016/0120225 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘284 significantly overlap with the subject matter of instant claims, i.e., a composition comprising nicotine, glycerol, agar, xanthan gum and low acyl gellan, calcium ions and water, wherein the amounts of nicotine, glycerol, agar, xanthan gum and low acyl gellan, calcium ions and water in the claims of the instant application are substantially the same or overlaps the amounts in the claims of the copending application ‘284.
With respect to the acid in the gel composition of copending application copending application ‘284, Mishra provided the guidance for including levulinic acid or lactic acid in the gel composition of the instant application when nicotine is part of the composition (Mishra: [0085]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 17040284 in view of Mishra.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Applicant argues that there was no prima facie case of obviousness exist over Mishra for the same reason discussed in the rebuttal against the 103 rejection above. (Remarks, bottom of page 9).

In response, the Examiner disagrees.  The provisional double patenting rejections over copending Applicant No(s). 17040232 and 17040284 are maintained for the reason of record because the claims in the copending application ‘284 significantly overlap with the subject matter of instant claims and Mishra was used for providing the guidance for including levulinic acid or lactic acid in the gel composition of the instant application when nicotine is part of the composition.
As a result, pending the filing of a terminal disclaimer, the Examiner maintains the position that the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No (s). 17040232 and 17040284 in view of Mishra.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613